Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered May 30, 2006. The judgment convicted *1426defendant, upon a jury verdict, of menacing in the second degree and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of menacing in the second degree (Penal Law § 120.14 [1]) and criminal possession of a weapon in the third degree (§ 265.02 [1]). Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Gray, 86 NY2d 10, 19 [1995]). Furthermore, viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The testimony of the People’s witnesses was not “ ‘so unworthy of belief as to be incredible as a matter of law’ ” (People v Woods, 26 AD3d 818, 819 [2006], lv denied 7 NY3d 765 [2006]; see People v Ogborn, 57 AD3d 1430 [2008]), and we see no reason to disturb the jury’s resolution of credibility issues (see generally Bleakley, 69 NY2d at 495). Present—Hurlbutt, J.P., Martoche, Centra, Pine and Gorski, JJ.